UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55216 OMEGA BRANDS INC. (Exact name of registrant as specified in its charter) Nevada 33-1225672 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3225 S. MacDill Avenue Suite 129-311 , Tampa, FL (Address of principal executive offices) (Zip Code) 813-514-1839 (Registrant’s telephone number, including area code) 5005 Interbay Blvd, Tampa, FL 33611 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X ] YES [ ] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 29,650,000 common shares issued and outstanding as of September 9, 2015. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mining Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited interim financial statements of our company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in our company's most recent annual financial statements filed with the Securities and Exchange Commission on Form 10-K. 3 OMEGA BRANDS INC. BALANCE SHEETS (Unaudited) July 31, October 31, ASSETS Current Assets Cash and cash equivalents $ 3,907 $ 40,997 Deposits and Prepaid Expenses 3,126 5,727 Total current assets 7,033 46,724 Fixed Assets, net 926 1,235 Total Assets $ 7,959 $ 47,959 LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ 52,939 $ 45,937 Accounts payable- related party 43,383 44,583 Accrued payroll 69,279 8,415 Convertible note and accrued interest, net of discount 3,141 - Total current liabilities 168,742 98,935 Stockholders' Equity (Deficit): Common stock, par value $0.001; 250,000,000 shares authorized; 29,650,000 and 29,650,000 shares issued and outstanding at July 31, 2015 and October 31, 2014 respectively 29,650 29,650 Additional Paid-in Capital 225,150 200,150 Accumulated deficit (415,583) (280,776) Total stockholders' equity (deficit) (160,783) (50,976) Total liabilities and stockholders' equity (deficit) $ 7,959 $ 47,959 See Notes to unaudited Financial Statements. 4 OMEGA BRANDS INC. STATEMENTS OF EXPENSES (Unaudited) Three Months Ended July 31, Three Months Ended July 31, Nine Months Ended July 31, Nine Months Ended July 31, REVENUES Services Rendered $ - $ - $ - $ - OPERATING EXEPENSES General and administrative 21,448 94,598 130,886 102,382 TOTAL OPERATING EXPENSES 21,448 94,598 130,886 102,382 INCOME (LOSS) FROM OPERATIONS (21,448) (94,598) (130,886) (102,382) Interest expense (3,567) - (3,567) - Debt forgiveness 8,770 8,770 Other income (expense) 963 - (354) - NET LOSS $ (24,052) $ (85,828) $ (134,807) $ (93,612) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.00) $ (0.00) $ (0.00) $ (0.00) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: BASIC AND DILUTED 29,650,000 29,427,174 29,650,000 50,683,883 See Notes to unaudited Financial Statements. 5 OMEGA BRANDS INC. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended July 31, Nine Months Ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (134,807) $ (93,612) Adjustments to reconcile net loss to net cash used in operating activities: Debt forgiveness (8,770) Depreciation expense 309 - Amortization of debt discount 3,141 Changes in operating assets and liabilities: Decrease (increase) in prepaid/deposits 2,601 (5,726) Increase in accounts payable 7,002 20,074 Increase (decrease) in accounts payable- related party (1,200) 28,000 Increase in accrued expenses 60,864 30,977 NET CASH USED IN OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Fixed assets purchased - NET CASH USED IN INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 200,000 Proceeds from issuance of convertible note 25,000 Loan from director - 2,000 NET CASH PROVIDED BY FINANCING ACTIVITIES Net increase (decrease) in cash and cash equivalents Cash, beginning of period 40,997 4,039 Cash, end of period $ 3,907 $ 175,747 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during year for : Interest paid $ - $ - Income taxes paid $ - $ - Non-cash financing activities Cancellation of 33,000,000 common shares $ - $ 33,000 Convertible note issued at discount $ 25,000 $ - See Notes to unaudited Financial Statements. 6 OMEGA BRANDS INC. NOTES TO THE UNAUDITED FINANCIAL STATEMENTS JULY 31, 2015 NOTE 1 – ORGANIZATION, NATURE OF BUSINESS, AND BASIS OF PRESENTATION Omega Brands Inc. (the “Company”) was incorporated in the State of Nevada on August 28, 2012 under the name Translation Group Inc. The Company’s original business plan was to create an online job marketplace that connected people or companies in need of professional translation with translators around the world. Customers could post their work need to be translated at our web site and allow professional translators to submit bids for the completion of the work. The Company was not able to raise sufficient capital to fund its business development and consequently its management began considering alternative strategies, such as business combinations or acquisitions to create value for its shareholders. The Company has new ownership which has decided to produce and distribute premium, Ready-to-Drink (“RTD”) flavored beverages. The Company’s beverages follow a proven business model: omega infused beverage for U.S. and Canadian consumption. The Company’s goal is to develop and distribute specialty beverages across North America and selected international markets. On May 23, 2014, the Company’s board of directors and a majority of our stockholders approved a change of name of the Company from Translation Group Inc. to Omega Brands Inc., an increase of its authorized capital from 75,000,000 shares of common stock, par value $0.001 to 250,000,000 shares of common stock, par value $0.001 and a forward split of its issued and outstanding shares of common stock on a basis of 1 old share for 10 new shares. The effect of the forward split has been shown retrospectively for all references to issuances of common stock in the financial statements and these footnotes. A Certificate of Amendment to effect the change of name and increase to authorized capital was filed with the Nevada Secretary of State and became effective on June 2, 2014. The name change and forward split was reviewed by the Financial Industry Regulatory Authority (FINRA) and approved for filing with an effective date of June 10, 2014. The name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on June 10, 2014 under the symbol under the symbol “OMGB”. The Company is an Emerging Growth Company as defined in the Jumpstart Our Business Startups (JOBS) Act. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s most recent Annual Financial Statements filed with the SEC on Form 10-K on January 29, 2015. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein. The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period, as reported in the Form 10K, have been omitted. On March 20, 2015, our company finalized an agreement to acquire the Omega Infusion TM line of beverages, which will change the focus of our operations towards the production and distribution of omega-3 infused beverages for the U.S. and Canadian markets. As at the date of this report, the purchase and sale agreement has closed as our company has accepted the financial statements of MCT Beverage Company LLC, a wholly owned subsidiary of Mycell Technologies LLC. 7 Cash and Cash Equivalents The Company considers all highly liquid investments with the original maturities of three months or less to be cash equivalents. The Company had $3,907 of cash as of July 31, 2015 compared to $40,997 of cash as of October 31, 2014. Income Taxes The Company accounts for income taxes under the asset/liability method. Deferred tax assets and liabilities are determined based on differences between the financial reporting and tax bases of assets and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The charge for taxation is based on the results for the year as adjusted for items, which are non-assessable or disallowed. It is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. In July, 2006, the FASB issued ASC 740, “Accounting for Uncertainty in Income Taxes” , which clarifies the accounting for uncertainty in tax positions taken or expected to be taken in a return. ASC 740 provides guidance on the measurement, recognition, classification and disclosure of tax positions, along with accounting for the related interest and penalties. Under this pronouncement, the Company recognizes the financial statement benefit of a tax position only after determining that a position would more likely than not be sustained based upon its technical merit if challenged by the relevant taxing authority and taken by management to the court of the last resort. For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50% likelihood of being realized upon settlement with the relevant tax authority. ASC 740 became effective for the Company as of July 1, 2008 and had no material impact on the Company’s financial statements. The Company’s policy is to recognize both interest and penalties related to unrecognized tax benefits in income tax expense. Interest and penalties on unrecognized tax benefits expected to result in payment of cash within one year are classified as accrued liabilities, while those expected beyond one year are classified as other liabilities. The Company has not recorded any interest and penalties since its inception. The Company files income tax returns in the U.S. federal tax jurisdiction and various state tax jurisdictions. The tax years for 2014, 2013, 2012 and 2011 remain open for federal and/or state tax jurisdictions. The Company is currently not under examination by any other tax jurisdictions for any tax years. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue when products are fully delivered or services have been provided and collection is reasonably assured. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no dilutive or potentially dilutive instruments outstanding as of July 31, 2014, however, as of July 31, 2015, the Company has outstanding convertible note that may be converted, in whole or in part, into common shares of the Company at the conversion price of $0.01 per share (See Note 4). 8 Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation. Depreciation is allocated between cost of sales and selling, general and administration expenses and is determined using the straight-line method over the estimated useful lives of the assets as follows: Machinery and equipment 7 to 15 years Furniture and fixtures 3 to 10 years Plates, films and molds 1 to 10 years Transportation equipment 3 to 15 years IT Systems 3 to 7 years Leasehold improvements are amortized using the straight-line method over the remaining life of the lease or useful life, whichever is shorter. Maintenance and repairs are charged to operating expense when incurred. Foreign Currency Transaction Gain (Loss) Transaction gains and losses are a result of the effect of exchange rate charges on transactions denominated in currencies other than the functional currency. Gain or losses resulting from foreign currency transactions are included in other income (expense). Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. In the quarter ended July 31, 2014, the Company elected to early adopt Accounting Standards Update No. 2014-10, Development Stage Entities (Topic 915); Elimination of Certain Financial Reporting Requirements. The adoption of this ASU allows the Company to remove the inception to date information and all references to development stage. NOTE 3 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principle, which contemplate continuation of the Company as a going concern. The Company currently has limited working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. These factors raise substantial doubt about the company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses. The Company intends to position itself so that it can be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. NOTE 4 – CONVERTIBLE DEBT The Company borrowed $25,000 to help fund our operations. The Note is due and payable on May 15, 2016. The Principal Amount of this Note shall incur interest beginning on the Maturity Date at the rate of two percent (2%), per annum, calculated daily, in arrears, based on a 365 day year, which shall be payable in cash upon demand. At the option of the Holder, at any time after the issuance date of the Note until the Note is no longer outstanding, the Principal Amount, together with all accrued and unpaid interest, in whole or in part, may be convertible into common shares of the Company at the conversion price of $0.01 per share. The note was determined to have a Beneficial Conversion Feature of $25,000, which will be amortized over the life of the note. 9 NOTE 5 – RELATED PARTY TRANSACTION The Company utilized the services of two companies, Momentum Sales LLC owned by a shareholder and Progressive owned by a shareholder. The Company owes these companies $43,383.The Company rented office space from a company controlled by one of its former directors at 5005 Interbay Blvd, Tampa, FL 22611 on a month to month basis for $1,200 a month. As of July 31, 2015, the Company owes the company in the amount of $4,800. NOTE 6 – SUBSEQUENT EVENTS In accordance with ASC 855-10 the Company has analyzed its operations subsequent to July 31, 2015 to the date these financial statements were available to be issued, and has determined that it does not have any material subsequent events to disclose in these financial statements . 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The forward-looking statements are not guarantees of future performance or events and, by their nature, are based on certain estimates and assumptions regarding interest and foreign exchange rates, expected growth, results of operations, performance, business prospects and opportunities and effective income tax rates, which are subject to inherent risks and uncertainties. Material factors or assumptions that were applied in drawing a conclusion or making an estimate set out in forward-looking statements may include, but are not limited to, assumptions regarding management’s current plans and estimates, our ability to remain a low cost supplier, and effective management of commodity costs. Although we believe the assumptions underlying these forward-looking statements are reasonable, any of these assumptions could prove to be inaccurate and, as a result, the forward-looking statements based on those assumptions could prove to be incorrect. Our operations involve risks and uncertainties, many of which are outside of our control, and any one or any combination of these risks and uncertainties could also affect whether the forward-looking statements ultimately prove to be correct. These risks and uncertainties include, but are not limited to, those described in Part I, Item 1A. “Risk Factors” and elsewhere in this Annual Report on Form 10-K and those described from time to time in our future reports filed with the Securities and Exchange Commission (“SEC”) and Canadian securities regulatory authorities. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “US$” refer to United States dollars and all references to “common stock” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company” mean Omega Brands Inc., unless otherwise indicated. General Overview We were incorporated in the State of Nevada as a for-profit company on May 5, 2011 and established a then fiscal year end of October 31. We were incorporated in the state of Nevada on August 28, 2012 We are a producer and distributor of premium, Ready-to-Drink flavored beverages. Our goal is to develop and distribute specialty beverages across North America and selected international markets. On March 20, 2015, our company finalized an agreement to acquire the Omega Infusion TM line of beverages, which will change the focus of our operations towards the production and distribution of omega-3 infused beverages for the U.S. and Canadian markets. As at the date of this report, the purchase and sale agreement has closed as our company has accepted the financial statements of MCT Beverage Company LLC, a wholly owned subsidiary of Mycell Technologies LLC. 11 Our principal executive office is located at 3225 S. MacDill Avenue, Suite 129-311, Tampa, Florida 33629. The telephone number at our principal executive office is (813)514-1839. Our CUSIP number is 68206P 103. We are an Emerging Growth Company as defined in the Jumpstart Our Business Startups (JOBS) Act. Our Business We currently have no significant business operations. We successfully completed our planned acquisition pursuant to the definitive purchase and sale agreement dated October 8 2014 with Mycell Technologies LLC and MCT Beverage Company LLC). We intend to operate as a producer and distributor of premium, ready-to-drink flavored beverages with a focus on the sale of omega-3 infused beverages for the U.S. and Canadian markets. Our goal is to develop the market for the Omega Infusion
